TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00418-CR


Ex parte Manuel Jesse Barrientes





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 02-818-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



O R D E R
PER CURIAM
Barrientes's brief was originally due on November 20, 2006.  When notified that the
brief was overdue, Barrientes's retained attorney informed the Court that a motion to dismiss the
appeal would be forthcoming.  To date, neither a brief nor a motion to dismiss has been received.
Barrientes's counsel, Keith S. Hampton, is ordered to tender a brief on Barrientes's
behalf for filing in this cause no later than April 6, 2007.  This order will be withdrawn if a proper
motion to withdraw notice of appeal is filed before that date.  See Tex. R. App. P. 42.2.
It is ordered March 9, 2007.

Before Justices Patterson, Pemberton and Waldrop
Do Not Publish